The Formula, Inc., a Florida corporation and Brian Neiman, Appellants,
v.
North Carillon, L.L.C., a Florida limited liability company, Eric Sheppard, individually, and Philip Wolman, individually, Appellees.
No. 3D09-2252.
District Court of Appeal of Florida, Third District.
Opinion filed August 25, 2010.
Jeffrey A. Norkin, for appellants.
Stearns Weaver Miller Weissler Alhadeff & Sitterson and Eugene E. Stearns, Alan H. Fein, Gerald E. Greenberg, Gordon M. Mead, Jr., Zachary S. Bower and Julie Fishman Berkowitz; Alan M. Glaser, for appellees.
Before RAMIREZ, WELLS, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.